Citation Nr: 1504693	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  07- 35 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for sleep apnea.

2.  Entitlement to a rating in excess of 20 percent for deep venous thrombosis, right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease, prior to November 15, 2007.

4.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease, since November 15, 2007.

5.  Entitlement to a rating in excess of 10 percent for right chondromalacia patella.

6.  Entitlement to a rating in excess of 10 percent for left chondromalacia patella with partial and lateral meniscectomy.

7. Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for a right leg disability, claimed as numbness.

10.  Entitlement to service connection for a left leg disability, claimed as numbness.

11.  Entitlement to service connection for a neck disability.

12.  Entitlement to service connection for residuals of a vasectomy.

13.  Entitlement to service connection for a right lower extremity amputation, claimed as secondary to service-connected deep vein thrombosis of the right lower extremity and/or service-connected posttraumatic syndrome (PTSD) with adjustment disorder with depression and anxiety disorder.

14.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from April 1997 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A copy of the transcript is of record.

The issues of entitlement to special adaptive housing or special home adaptation grant, and entitlement to an automobile and adaptive equipment, or for adaptive equipment only have been raised by the record (August 2014 BVA hearing testimony), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At his August 2014 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to increased ratings for sleep apnea, right chondromalacia patella, deep venous thrombosis of the right lower extremity, and entitlement to service connection for a right leg disability, residuals of a vasectomy, left and right shoulder disabilities, a neck disability, a right eye disability, and for a left leg disability claimed as numbness. 

2.  Throughout the rating period on appeal, the Veteran's back disability has been manifested by a functional limitation of forward flexion of the thoracolumbar spine comparable to 30 degrees or less.

3.  Throughout the rating period on appeal, the Veteran's left knee disability is manifested by painful motion and slight instability. 

4.  The Veteran's right lower extremity amputation has been attributed to his service-connected PTSD with adjustment disorder with depression and anxiety disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to increased ratings for sleep apnea, right chondromalacia patella, deep venous thrombosis of the right lower extremity, and entitlement to service connection for a right leg disability, residuals of a vasectomy, left and right shoulder disabilities, a neck disability, a right eye disability, and for a left leg disability claimed as numbness have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  A rating of 40 percent, but no higher, is warranted throughout the rating period on appeal, for service-connected lumbosacral strain with degenerative disc disease.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010-5237 (2014). 

3.  The criteria for a rating in excess of 10 percent for left chondromalacia patella with partial and lateral meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, DCs 5259-5014 (2014). 

4.  The criteria for entitlement to a separate 10 percent evaluation for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, DC 5257 (2014).

5.  Right lower extremity amputation is proximately due to or the result of his service-connected PTSD with adjustment disorder with depression and anxiety disorder.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran indicated his desire to withdraw his appeals regarding the issues of entitlement to increased ratings for sleep apnea and right chondromalacia patella, and entitlement to service connection for a right leg disability, residuals of a vasectomy, left and right shoulder disabilities, a neck disability, and for a right eye disability.  See Transcript (T.) at 2-3.  The Veteran, through his representative, additionally withdrew entitlement to a rating in excess of 20 percent for deep venous thrombosis, right lower extremity and entitlement to service connection for a left leg disability, claimed as numbness.  See T. at 17.  

The Board finds that the Veteran's statements indicating his intention to withdraw the appeals regarding the above disabilities, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Lumbosacral Strain

The Veteran's service-connected lumbosacral strain with degenerative disc disease has been evaluated under Diagnostic Code (DCs) 5010-5237 and is rated as 10 percent disabling prior to November 15, 2007 and as 20 percent disabling since November 15, 2007, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5210-5237 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

As noted above, in order to warrant a 40 percent disability rating under the criteria for rating disabilities of the spine, the evidence would need to show that the Veteran's forward flexion of his lumbar spine is limited to 30 degrees or less, or that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The Board finds that the evidence of record is in relative equipoise as to whether the Veteran's back disability meets the criteria for a 40 percent disability rating during the entire period on appeal.

At his March 2006 VA examination the Veteran demonstrated 80 degrees of flexion.  The Veteran underwent an additional examination in November 2007.  At that time he demonstrated flexion to 45 degrees however, this was reduced to 30 degrees following repetitive testing.  A December 2008 VA examination reflected flexion to 40 degrees.  Pain reduced flexion to 35 degrees.  Throughout the rating period on appeal the Veteran's treatment records reflect treatment for back pain.  The effect of back pain on his range of motion cannot be overlooked.

Although some of the VA examination reports reflect flexion greater than 30 degrees, the Veteran's forward flexion at his November 2007 VA examination is consistent with a 40 percent disability rating.  After considering all the evidence of record, although intermittent improvements of the Veteran's flexion are noted, the Board finds that the evidence is at least in relative equipoise to warrant a 40 percent disability rating.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Veteran stated during the August 2014 BVA hearing that he would be satisfied with a 40 percent disability rating.  See BVA T. at 14.  As such, the issue of whether the criteria for a rating in excess of 40 percent are met need not be addressed.
 
Regarding ratings for associated neurologic abnormalities, the Veteran has not been diagnosed with neurological disabilities associated with his spine, nor perfected appeals with respect to neurological issues associated with his spine, during the period on appeal.   

Left Knee

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Under DC 5260, a 10 percent evaluation is warranted where knee flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where knee flexion is limited to 30 degrees. 

The following diagnostic codes are also relevant to the claim:

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is warranted where knee extension is limited to 10 degrees, 20 percent evaluation is warranted where knee extension is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.

Under 38 C.F.R. § 4.71a, DC 5258, dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling.

Under 38 C.F.R. § 4.71a, DC 5259, symptomatic removal of semilunar cartilage is rated as 10 percent disabling.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  A separate compensable rating can only be awarded for symptoms that meet the criteria for a compensable rating.  Separate ratings may be granted based on limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261, where both meet the criteria for a compensable rating.  VAOPGCPREC 09-98 (1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59,990 (2004).

Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See DC 5260, 5261.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.   

The Veteran is currently in receipt of the highest 10 percent disability rating for his left knee allowed under DC 5259.  With respect to range of motion testing the Veteran demonstrated range of motion from 0 to 130 degrees at his March 2006 VA examination.  The Veteran exhibited 100 degrees of flexion and extension to 0 degrees at his November 2007 VA examination.  Additionally, at the Veteran's December 2008 VA examination he was able to extend to 3 degrees, with flexion to 95 degrees.  These range of motion findings do not meet the criteria for compensable ratings under either DC 5260 or DC 5261.  Because the evidence does not demonstrate left knee ankylosis, a higher rating under DC 5256 is also not warranted. Similarly, as there is no evidence of a dislocated left semilunar cartilage, a higher rating under DC 5258 is not applicable.  Malunion of the left tibia and fibula (DC 5262) or genu recurvatum (DC 5263) were also not demonstrated.

Nevertheless, the Board finds that a separate rating is warranted under Diagnostic Code 5257 throughout the period on appeal.  The Veteran credibly testified at his August 2014 BVA hearing that his left knee gives way, pops, and requires the use of a brace.  Based on this evidence an additional rating under DC 5257 is warranted.  In determining the disability rating to assign, the Board has reviewed the Veteran's March 2006 VA examination report which reflected that his medial and lateral collateral ligaments were intact with no laxity.  Negative anterior and posterior drawer tests were also exhibited.  His November 2007 VA examination reflected no instability and a negative drawer test.  A review of the December 2008 VA examination reflects that drawer testing was negative.  The Boards finds that the symptomatology described by the Veteran, combined with his physical examination results, is slight in nature, and a 10 percent disability rating is appropriate.  

Moreover, the Veteran stated during his August 2014 BVA hearing that he would be satisfied with a 20 percent disability rating for his left knee.  See BVA T. at 16. As the Veteran is rated at 10 percent for his left knee chondromalacia with partial and lateral meniscectomy  (DC 5259-5014), and is being granted a separate 10 percent disability rating for his left knee instability (DC 5257), the Veteran has a combined rating of 20 percent for his left knee.  See 38 C.F.R. § 4.25.  As such, the issue of whether a rating in excess of the 10 percent already awarded under DC 5259 and the 10 percent just awarded under DC 5257 need not be addressed.

Additional Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is service-connected for PTSD with adjustment disorder with depression and anxiety disorder and for deep venous thrombosis of the right lower extremity.  He asserts that his right lower extremity amputation was the result of either of these service-connected disabilities.  This is primarily a medical issue.  

In this regard, a VA physician noted in a February 2009 treatment record that the Veteran had a recent suicide attempt which, unfortunately, resulted in amputation of the right lower extremity which had previous history of venous insufficiency and deep venous thrombosis. 

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  Thus, the claim for service connection for right lower extremity amputation, secondary to service-connected PTSD with adjustment disorder with depression and anxiety disorder, may be granted.  Further discussion is simply not warranted.  The nature and extent of the problem is not before the Board at this time. 

IV.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for a right lower extremity amputation is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

With respect to the Veteran's increased rating claims for his back and left knee, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in March 2006, November 2007 and December 2008.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities. 

Discussion of the Veteran's August 2014 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The claims for entitlement to increased ratings for sleep apnea, right chondromalacia patella, deep venous thrombosis of the right lower extremity, and entitlement to service connection for a right leg disability, residuals of a vasectomy, left and right shoulder disabilities, a neck disability, a right eye disability, and for a left leg disability claimed as numbness are dismissed without prejudice.

A disability rating of 40 percent, but no higher, for lumbosacral strain with degenerative disc disease, is granted, subject to governing criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent for left chondromalacia patella with partial and lateral meniscectomy is denied.

A separate 10 percent evaluation for left knee instability is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for a right lower extremity amputation, to include as secondary to service-connected PTSD with adjustment disorder with depression and anxiety disorder is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


